 244DECISIONSOF NATIONALLABOR RELATIONS BOARDInternationalUnion of Operating Engineers, Local675,AFL-CIOandIndustrialContractingCo.Cases 12-CP-129 and 12-CC-677May 31, 1972SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN MILLER AND MEMBERSFANNING, JENKINS, AND KENNEDYOn August27, 1971,the Board issued a Decisionand Order' in the above-entitledproceeding inwhich the Board found that the picketing engaged inby the Respondent Union violated Section 8(b)(7)(C)of theAct. Themajority of the Board found that theRespondent also violated Section 8(b)(4)(i) and(ii)(B)of the Act by successfully inducing certainemployees of Industrial to refrain from working forIndustrial,for an object of forcing or requiringIndustrial to cease doing business with PeacockConstructionCompany.2Contraryto the TrialExaminer,however,the majority of the Board foundthat the picketing engaged in by the RespondentUnion did not violate Section 8(b)(4)(B) of the Act.3Thereafter, on October 26, 1971,theChargingParty, Industrial Contracting Co., filed a motion forreconsideration and/or rehearing as to the Decisionand Order finding that picketing did not violateSection 8(b)(4)(B)of the Act. The Charging Partyalleged that the majority opinion failed to giveconsideration to precedent,gave improper weight tocertainother precedent,and failed to properlyevaluate certain of the alleged incidents involved.The motion also alleged that the Trial Examiner andthe Board had failed to consider an allegation in thecomplaint,raised in the cross-exceptions, and towhich no findings by either the Trial Examiner or theBoard were made.The Charging Party in its motionrequested that the Board delay any ruling on itsmotion until the fifth Board Member had beenappointed to fill the then vacancy in order to affordthe full membership of the Board the opportunity toconsider and rule on the motion.The Respondent,International Union of OperatingEngineers,Local 657, AFL-CIO,filed an oppositiontomotion for reconsideration and/or rehearingbefore a full Board.The Board has duly consideredthe matters raised.i192 NLRB No 1752Member Fanning dissented on this issue and would dismiss the8(b)(4)(B)allegations of the complaint3Members Fanning and Jenkins and former Member Brown ChairmanMillerandMember Kennedy dissented on the issue in question4Member Kennedy isof the viewthat the motion for reconsiderationhas merit and would grant the Charging Party's request for the reasons setout in his andChairmanMiller's dissent to the original Decision and OrderNevertheless,the motion here fails for lack of a majorityBy its motion, the Charging Party again asserts thatthe picketing engaged in by the Respondent Unionduring the relevant periods in question had aproscribed secondary object and thereby violatedSection 8(b)(4)(i) and (ii)(B) of the Act. We find thatthe motion as it relates to that issue contains nothingnot previously considered by the Board. According-ly, the motion for reconsideration of that issue isdenied.4The Charging Party's motion also asserts thatRespondent's conduct was violative of the secondpart of Section 8(b)(4)(B) of the Act. Although thatviolationwas alleged in the complaint, the TrialExaminer failed to make any findings or conclusionsin this regard. Inadvertently, neither the majoritydecision nor the dissent indicated any disposition ofthe issue. The matter was fully litigated, and therecord demonstrates that the violation occurred asalleged.5The second part of Section 8(b)(4)(B) proscribescertain conduct which has an object of "forcing orrequiring any other employer to recognize or bargainwith a labor organization as the representative of hisemployees unless such labor organization has beencertified as the representative of such employeesunder the provisions of Section 9 . . . ." The Boardfound that Respondent's picketing had an object ofcompelling Peacock Construction Company to rec-ognize or bargain with Respondent, although 'Re-spondent was not certified under the Act. The Boardalso found that Respondent induced and encouragedindividuals employed by Industrial Contracting Co.,a neutral employer, and threatened, coerced, andrestrained Industrial, for an object of compellingIndustrial to cease doing business with Peacock.Since it is clear that Respondent's activity bad theultimate object of recognition and bargaining, theconclusion follows that a further object of Respon-dent's inducement and encouragement of Industrialand other neutral employees, to engage in a strike,and the threat, coercion, and restraint exerted onIndustrial,were also in furtherance and support ofRespondent's demand for bargaining and recogni-tion of Respondent by Peacocks Accordingly, weshallamend our Decision and Order issued onAugust 27, 1971, as provided below.?5 In view of Member Fanning's dissenting view in which he woulddismiss the 8(bX4)(B)allegations of the complaint,he would also deny theCharging Party's motionon this issue.6 SeeInternational Brotherhoodof Teamsters, Chauffeurs,Warehousemenand Helpers of America, Local 238 (Elmer A Fehrle),190 NLRB No. 144rMemberPenello did not participate in the consideration of theRespondent'smotion for reconsideration or inthe aboveSupplementalDecision and Order197 NLRB No. 29 OPERATINGENGINEERS,LOCAL 675245ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that:1.The Conclusions of Law be amended byadding the following paragraph6, and renumberingthe remainingparagraphs accordingly:"6.By inducing and encouraging the employeesof Industrial Contracting Company to refuse in thecourse of their employment to perform services fortheir employer, and by the threat, coercion, andrestraint practiced on Industrial, with an object offorcing or requiring Peacock Construction Companyto recognize or bargain with Respondent as therepresentative of its employees although Respondenthas not been certified as the representative of suchemployees under Section 9 of the Act, Respondenthas engaged in unfair labor practices within themeaning of Section 8(b)(4)(i) and (ii)(B) of the Act."2.The Trial Examiner's recommended Order beamended by adding the following as paragraph 1(c)and relettering the remaining paragraph as 1(d):"(c) Engaging in, or inducing or encouraging anyindividual employed by Industrial Contracting Com-pany, or by any other person engaged in commerceor in an industry affecting commerce, to engage in astrike or a refusal in the course of his employment touse,manufacture, process, transport, or otherwisehandle or work on any goods, articles, materials, orcommodities, or to perform any services, or threaten-ing, coercing, or restraining Industrial, or any otherperson, where an object thereof is to force or requirePeacock Construction Company to recognize orbargain with Respondent as the representative of hisemployees unless Respondent has been certified asthe representative of such employees under theprovisions of Section 9 of the Act."3.Substitute the attached notice for the TrialExaminer's notice.APPENDIXrecognize or bargain with us as the representativeof its employees.WE WILL NOTinduce or encourageany individ-ual employed by Industrial ContractingCompanyto engage in a strike or a refusal,in the course ofhis employment,to use,process,transport, orotherwise handle or work on any goods,articles,materials,or commodities,or to perform anyservices,where an object thereof is to force orrequire said Employer to cease doing businesswith Peacock ConstructionCompany.WE WILL NOTinduce or encourage any individ-ual employed by Industrial ContractingCompanyto engage in a strike or a refusal in the course ofhis employment to use,process,transport, orotherwise handle or work on any goods,articles,materials,or commodities,or to perform anyservices, andWE WILL NOTthreaten,coerce,or restrainIndustrial,where an object thereof is forcing orrequiringPeacockConstructionCompany torecognize InternationalUnion of OperatingEngineers,Local 675, AFL-CIO,as representa-tive of such employees unless such labor organi-zation has been certified as the representative ofsuch employees under the provisions of Section 9of the NationalLaborRelations Act, as amended.WE WILL NOTthreaten,coerce,or restrainIndustrial Contracting Company where an objectthereof is to force or require saidCompany tocease doing business with Peacock ConstructionCompany.DatedByNOTICETO EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILLNOT, under any conditions prohibitedunder Section8(b)(7)(C) of the Act,picket orcause to be picketed,or threaten to picketPeacock ConstructionCompany,where an objectthereof is to force or require the said Employer toINTERNATIONAL UNIONOF OPERATINGENGINEERS,LOCAL 675,AFL-CIO(LaborOrganization)(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered,defaced,or coveredby any othermaterial.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Room 706, Federal Office Building,500 ZackStreet,Tampa, Florida 33602, Telephone813-228-7227.